Citation Nr: 1604324	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Following a January 2012 video conference hearing, this case was remanded in March 2012.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay resulting from a remand in this case.  However, it appears that not all relevant VA treatment records have been obtained in conjunction with this appeal.  

The report of an April 2013 VA examination cites to a "MH Prescriber" note not currently found in the claims file, from June of 2012.  This note was described as containing a GAF score of 58, which is lower than the score found in a January 2012 VA outpatient report and in the April 2013 examination report itself.  The examiner noted that he had reviewed the claims file and "VistAWeb Records," and the Board has no way of knowing whether the cited VA note contains relevant findings beyond those described in the examination report.  (The examiner made a similarly brief notation of the January 2012 report, which is in fact four pages long and highly detailed.)  Also, in an April 2013 signed release form submitted in in conjunction with a letter addressing his PTSD and TDIU claims, the Veteran noted treatment at the Manchester VA Medical Center from 2011.  He noted that records from this facility documented "weeks of treatment, (and months)."  Currently, the only outpatient report of record from this facility is the noted January 2012 report.  It thus appears that there exist additional relevant VA treatment records not currently included in the claims file.  For this reason, the Board finds that all VA treatment records dated since 2011 should be requested and added to the claims file.

Given the inevitable delay resulting from this records request, the Board also finds that the Veteran should be afforded a further VA psychiatric examination to address his PTSD and its effect on his employability.  He has not been examined since April 2013, well over two years ago.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Manchester VA Medical Center and request all records of treatment of the Veteran dated since the beginning of 2011.  All records received pursuant to this search must be added to the claims file.

2.  Afford the Veteran a VA psychiatric examination, with an examiner who has reviewed the claims file.  The examiner should interview the Veteran and describe all current subjective complaints and objective findings associated with his PTSD.  The Veteran's current employment status must be noted, and the examiner should provide a detailed description of the extent to which PTSD (his only service-connected disability) results in social and occupational impairment.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If either claim remains denied, the Veteran and his representative must be furnished an appropriate Supplemental Statement of the Case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


